EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francine Nesti on 4 May 2022.

The application has been amended as follows: 

	Replaced claim 2 with the following wherein the underlined portion has been added and the 
--2. The manufacturing method of the turbine housing according to claim 1, wherein the casting step includes:
a wax molding step of molding a wax pattern into a shape of the cast-metal-made divided body 
	a coating step of forming a coating layer on a surface of the wax pattern;
	a cavity forming step of forming the cavity by allowing the wax pattern to be disappeared; and
	a molten metal step of molding the cast-metal-made divided body by pouring the molten metal into an interior of the cavity in a state in which the cavity is heated to a predetermined temperature, and the predetermined temperature is equal to or high than a temperature at which the wax pattern melts and is a temperature at which a high-temperature oxidation resistance of the sheet metal material is maintained.--

Claim 3, line 3: Replaced “the wax” with --the wax pattern--

	Claim 8: Canceled.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:
in the casting step, one end of the sheet-metal-made divided body is cast into the cast-metal-made divided body by melting the one end such that an original shape of the one end is disappeared, in combination with the rest of the limitations of claim 1.
	
	The closest art is Kato et al. (JP 2004-143937 A; listed in the IDS filed 18 June 2020; hereinafter “Kato”; using Applicant’s submitted English machine translation).
	Kato teaches a step of forming the sheet-metal-made (thin shell body 5, see Figs. 1-8) divided body by press molding a sheet metal material (see p. 6-7); and
	a casting step of molding the cast-metal-made divided body (first base 21 and second base 25, see Figs. 1-8; p. 12-13), wherein,
	in the casting step, one end of the sheet-metal-made divided body is cast into the cast-metal-made divided body (see p. 12-13 and Figs. 1-5). 
	
	Kato fails to teach in the casting step, one end of the sheet-metal-made divided body is cast into the cast-metal-made divided body by melting the one end such that an original shape of the one end is disappeared, and without the benefit of Applicant’s disclosure, it would not have been obvious to one of ordinary skill in the art at the time the invention as filed to do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        6 May 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735